                                             Case 2:20-cv-02172-APG-DJA Document 16
                                                                                 15 Filed 04/06/21
                                                                                          04/05/21 Page 1 of 4



                                         1   J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                         2   Matthew R. Tsai
                                             Nevada Bar No. 14290
                                         3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy, Suite 600
                                         4   Las Vegas, NV 89169-5996
                                             Tel: (702) 949-8200
                                         5   Email: cjorgensen@lewisroca.com
                                             Email: mtsai@lewisroca.com
                                         6
                                             Attorneys for Defendant AmeriCredit Corp./General
                                         7   Motors Financial Company, Inc.
                                         8                                UNITED STATES DISTRICT COURT
                                         9                                        DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10   CYNTHIA L. MUYDERMAN, an                           Case No.: 2:20-cv-02172-APG-DJA
                                             individual,
                                        11                                                      Compl. Filed: November 27, 2020
                                                      Plaintiff,
                                        12
                                             vs.                                                 MOTION TO EXTEND DEFENDANT
Las Vegas, NV 89169




                                        13                                                       AMERICREDIT CORP./GENERAL
                                             GENERAL MOTORS FINANCIAL                            MOTORS FINANCIAL COMPANY,
                                        14   COMPANY, INC., a foreign corporation;               INC.’S TIME TO RESPOND TO
                                             TRANS UNION LLC; a foreign limited-                 COMPLAINT
                                        15   liability company;
                                                                                                          (SECOND REQUEST)
                                        16            Defendant.
                                        17

                                        18            Defendant     AmeriCredit     Corp./General     Motors    Financial    Company,      Inc.

                                        19   (“AmeriCredit/GM”) hereby brings this Motion to Extend Defendant AmeriCredit Corp./General

                                        20   Motors Financial Company, Inc.’s Time to Respond to Complaint (“Motion”) pursuant to LR IA

                                        21   6-1.

                                        22                    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                                        23            A.      Plaintiff filed the Complaint (“Complaint”) against Defendants on or about

                                        24   November 27, 2020.

                                        25            B.      AmeriCredit/GM was served with the Complaint on or about January 28, 2021.

                                        26            C.      AmeriCredit/GM’s initial deadline to respond to the Complaint was March 29,

                                        27   2021.

                                        28
                                             114065562.1
                                             Case 2:20-cv-02172-APG-DJA Document 16
                                                                                 15 Filed 04/06/21
                                                                                          04/05/21 Page 2 of 4



                                         1            D.    On March 30, 2021, AmeriCredit/GM filed a Stipulation to Extend Defendant
                                         2   AmeriCredit/GM’s Time to Respond to Complaint (“First Request”). ECF No. 12. In the First
                                         3   Request, Plaintiff and AmeriCredit/GM agreed that AmeriCredit/GM would have through April
                                         4   5, 2021, to respond to the Complaint in order to give AmeriCredit/GM time to investigate
                                         5   Plaintiff’s claims and prepare a proper response, and for the parties to discuss a potential
                                         6   resolution of this matter.
                                         7            E.    On March 31, 2021, this Court issued an order granting the First Request and
                                         8   ordered AmeriCredit/GM to file a response to Plaintiff’s Complaint by April 5, 2021. ECF No.
                                         9   14.
3993 Howard Hughes Parkway, Suite 600




                                        10                                              ARGUMENT
                                        11            F.    AmeriCredit/GM now seeks a second request for extension to respond to
                                        12   Plaintiff’s Complaint. Specifically, AmeriCredit/GM seeks a modest one week extension from
Las Vegas, NV 89169




                                        13   the current deadline, which is April 5, 2021, to respond to Plaintiff’s Complaint. This would
                                        14   permit AmeriCredit/GM up to and including April 12, 2021, to respond to Plaintiff’s Complaint.
                                        15            G.    There is good cause to grant this Motion because AmeriCredit/GM requires just a
                                        16   bit more time to investigate Plaintiff’s payment history and to update the credit reporting. In
                                        17   light of the foregoing, AmeriCredit/GM expects settlement to be achievable and imminent, and
                                        18   the matter to be resolved shortly, if all goes well without any unexpected delays.
                                        19            H.    This Motion is filed in good faith and not intended to cause delay, but is intended
                                        20   to conserve resources in light of possible resolution of this matter.
                                        21   ...
                                        22   ...
                                        23   ...
                                        24   ...
                                        25

                                        26

                                        27

                                        28
                                             114065562.1


                                                                                              -2-
                                             Case 2:20-cv-02172-APG-DJA Document 16
                                                                                 15 Filed 04/06/21
                                                                                          04/05/21 Page 3 of 4



                                         1            I.     Accordingly, pursuant to Local Rule IA 6-1, AmeriCredit/GM respectfully
                                         2   request that the Court extend AmeriCredit/GM’s time to respond to Plaintiff’s Complaint
                                         3   through April 12, 2021.
                                         4            Dated this 5th Day of April, 2021.
                                                                                           LEWIS ROCA ROTHGERBER CHRISTIE
                                         5

                                         6                                                 By:     /s/ Matthew Tsai
                                                                                                 J Christopher Jorgensen
                                         7                                                       Nevada Bar No. 5382
                                                                                                 Matthew R. Tsai
                                         8                                                       Nevada Bar No. 14290
                                                                                                 3993 Howard Hughes Pkwy, Suite 600
                                         9                                                       Las Vegas, NV 89169
3993 Howard Hughes Parkway, Suite 600




                                        10                                                       Attorneys for Defendant AmeriCredit
                                                                                                 Corp./General Motors Financial Company,
                                        11                                                       Inc.
                                        12
Las Vegas, NV 89169




                                        13
                                                                                       ORDER
                                        14
                                                                                           IT IS SO ORDERED.
                                        15

                                        16
                                                                                           United States Magistrate Judge
                                        17
                                                                                           Dated: April 6, 2021
                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                             114065562.1


                                                                                             -3-
                                             Case 2:20-cv-02172-APG-DJA Document 16
                                                                                 15 Filed 04/06/21
                                                                                          04/05/21 Page 4 of 4



                                         1                                     CERTIFICATE OF SERVICE
                                         2            I hereby certify that on this 5th day of April, 2021, I caused a true and accurate copy of the

                                         3   foregoing document entitled Defendant AmeriCredit Corp. dba General Motors Financial

                                         4   Company Inc.’s Motion to Extend Time to Respond to Complaint to be filed with the Clerk of the

                                         5   Court via the CM/ECF system, which will send an electronic copy to all interested parties.

                                         6

                                         7                                                   /s/ Annette Jaramillo
                                                                                            An employee of Lewis Roca
                                         8
                                                                                            Rothgerber Christie LLP
                                         9
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11

                                        12
Las Vegas, NV 89169




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                             114065562.1


                                                                                               -4-
